DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/20/2022 have been fully considered but they are not persuasive.  While the present amendments continue to improve the clarity of the claims in certain aspects, Applicant’s persistence in using clumsy phrasing of otherwise commonly understood terminology continues to create and preserve issues of clarity.  The most notable of the persevering issues are the “engine increase suppression” and “engine decrease suppression” elements.  Applicant has not yet provided a definition of what these elements are; while it is contended in the Remarks that these elements are “intended to suppress the rapid increase/decrease of the engine rotation” by being “added to and subtracted from the required output power [of the engine generator unit],” it remains unclear what exactly these elements are or how they are calculated.  While several of the claims attempt to provide a definition of how they are calculated, the claims are not sufficiently clear to permit an understanding of  
Applicant discusses these terms in context of noise generated by the engine during rapid changes in the required power output (e.g., rapid acceleration or deceleration).  It appears that Applicant is trying to claim a system wherein an “unpleasant noise” threshold is avoided by limiting engine speed to those speeds corresponding to a noise output below the unpleasant noise threshold.   The issue presented by this interpretation, in light of Applicant’s clumsy choice of phrasing, is that Applicant has not claimed “an unpleasant noise threshold” or a way 
In addition to this persevering issues, Applicant’s amendments have introduced a number of new issues related to clarity.  A full discussion of the clarity issues may be found below.  Due to the ongoing issues of clarity, Examiner finds that the claims remain properly rejected under §112.  Additionally, the issues of clarity are so prevalent that Examiner remains unable to determine a scope of the claims and, thus, cannot provide a rejection based on prior art at this time.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3, 5, 7, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “a load output demand increase/decrease determination unit configured to determine an amount of increase/decrease per a predetermined time of a required output power by the load output demand” in lines 13-15 of how often the generator switches between increased output and decreased output (see, e.g., FIGS 4-6).  
In paragraph [0057], Applicant indicates that humans typically find it annoying when a sound rapidly switches between rising and falling sound pressure (i.e., when a noise rapidly alternates between increases and decreases in volume).  As such, it seems most probable that “a load output demand increase/decrease determination unit” is not in fact looking for a rate of change, but is instead looking for a frequency with which the engine/generator switches between increasing output and decreasing output.  Examiner is, however, unable to definitively state such because of the poor translation and resultant clumsy phrasing.  
In addition to the above, Applicant recites “when the amount of increase/decrease per the predetermined time of the required output power is within a predetermined amount” in lines 20-21 of the marked-up amendments.  It is not possible for a singular amount (e.g., a frequency measurement) to be “within” another singular amount.  At most, the amounts may be equal; this, however, is not what is recited.  Thus, Applicant’s choice of phrasing has created two different interpretations that are equally valid: (1) the amount of increase/decrease is within a predetermined range; or (2) the amount of increase/decrease exceeds (or does not exceed) a predetermined threshold.  Clarification is required.
Applicant also recites “the predetermined amount being set so that an amount of change per unit time of the engine speed is within a predetermined speed” in lines 30-31 of the i.e., “a rate of change”) of the engine speed is within a predetermined range or (presumably) under a predetermined threshold.  As above, clarification is required.
Applicant goes on to recite “an engine speed increase suppression” and “the [sic] engine speed decrease suppression” in lines 35-37 and 42-44 of the marked-up amendments.  It remains entirely unclear what these values are or how they are calculated or otherwise defined.  As best understood by Examiner, these values are essentially an error value defined by the difference between the engine speed associated with the required output power and the engine speed range or threshold associated with the “undesirable noise” produced.  Essentially, there is a correlation between engine speed and noise produced; Applicant has designated an “unpleasant noise” threshold, which corresponds to an engine speed (“noise threshold speed”).  This noise threshold speed is compared to required engine speed that correlates to the required output power; if the required engine speed exceeds the noise threshold speed, the engine is controlled to run at the noise threshold speed and the difference between the power thus generated and the required output power is provided by the battery.  Thus, it seems that both “an engine speed increase suppression” and “an engine speed decrease suppression” would be more aptly referred to as “an engine speed suppression value.”   
Ultimately, claim 1 remains rife with clarity issues.  Applicant’s amendments are a minor step toward resolving these clarity issues, but fall far short of compliance with the requirements of §112.  
Regarding claim 3, Applicant recites “a power output detecting unit configured to detect, per the predetermined time intervals, the power generated by the engine generator unit” in lines 2-3 of the claim in the marked-up amendments.  There is no antecedent basis for “the predetermined time intervals.”  Claim 1 only recites “a predetermined time” and “the predetermined time.”  This recitation serves to further confuse the scope of the claims; claim 1 would seem to suggest that the amount of increase/decrease is measured as a frequency (i.e., how often the output changes from increasing to decreasing or vice versa) whereas claim 3 would seem to suggest that it is an amount of increase/decrease over a period of time, which is more like a rate of change.  Clarification is required.
Regarding claim 5, Applicant recites “when the amount of increase/decrease per the predetermined time of the required output power is larger than the predetermined amount” in lines 3-4 of the claim in the marked-up amendments.  It is unclear how this claim would mesh with the scenarios set forth in claim 1.  Claim 1 recites scenarios wherein the amount of increase/decrease per the predetermined time is within a predetermined amount.  If the calculation of engine speed increase (or decrease) suppression is only calculated when the amount of increase/decrease per the predetermined time is larger than the predetermined amount, it would seem that the controller of claim 1 would never complete its function because it would never receive a suppression value; to clarify, claim 1 recites the amount of increase/decrease being “within a predetermined amount.”  Thus, claim 1 only functions when the amount is within the predetermined amount; claim 5 is only performed when the amount is larger than the predetermined amount.  Clarification is required.  Lines 7-8 are deficient for the same reason.
the power detected immediately before by the power output detecting unit as the engine speed increase suppression value” in lines 2-7 of the claim in the marked-up amendments.  Applicant has failed to properly define the calculated difference because they have not given a point of reference for “immediately before;” to clarify, a difference requires two values: Applicant has provided “the required output power” as one value, but has not finished identifying the second value.  While it is apparent that the power output detecting unit is capable of detecting output power at different times, it is not clear what time the “immediately before” refers to.  While Applicant may wish to argue that this is clear because it means “before the required output power was detected,” Examiner notes that the claim does not recite any such prior power output detection, or such a recitation does not clearly convey such.  Clarification is required.
Regarding claim 7, Applicant recites an apparatus but also recited method steps; this is improper and makes the claim unclear because it cannot be determined whether Applicant is claiming a method or an apparatus.  For example, “the microprocessor is configured to perform: detecting a load output demand from the load; determining …” should be amended to properly recite “the microprocessor is configured to: detect a load output demand from the load; determine
Regarding claim 8, Applicant’s preamble recites “wherein further comprising” in the first line of the claim.  This is not grammatically or logically proper.  The word “wherein” should be struck from the claim.  Furthermore, claim 8 is deficient for the same reasons set forth in the rejection of claim 3.
Regarding claim 10, Applicant’s amended claims are deficient for the same reasons set forth in the rejection of claim 5.
The claims remain rife with clarity issues derived from the seemingly poor translation of a foreign document.  This clarity issues preclude a proper determination of scope because many of the issues present multiple viable interpretations that do not mesh with other interpretations.  Since a scope cannot be determined at this time, Examiner remains unable to provide a rejection based on prior art.  THIS IS NOT AN INDICATION OF ALLOWABLE SUBJECT MATTER. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832